DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 3/12/2020.  These drawings are acceptable.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the phrase “The present disclosure” should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding the limitation “a difference between an extension ratio of the insulating substrate and an extension ratio of the conducting layer”, it is noted that the specification appears to refer to different material with different extension ratio – for example, PET plastic has large extension ratio [0004].  Furthermore, the rolling pressure of the rolling process also affects the extension ratio as well [0043].  However, it is unclear what material and/or pressure would exert a certain extension ratio and the specification does not clearly identify what material and/or rolling pressure would exhibit the difference of extension ratio of 4% (claim 14) or extension ratio of 10% (Claim 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 20150171462 (hereinafter, Hong), in view of KR1020170111721 (hereinafter, KR’721).
As to Claim 1:
	Hong discloses an electrode member of a secondary battery (see “… an electrode assembly… a secondary battery…”, [0030, 0067], Fig. 4), comprising an insulating substrate, a conducting layer and an active material layer (see “... an electric insulation layer 110… a first active material layer 122… a second current collecting layer 141…”, [0042, 0048, 0062], Fig. 1);
the conducting layer being provided on a surface of the insulating substrate, and the conducting layer comprising a main portion and a protruding portion extending from the main portion, the main portion being coated with the active material layer, the protruding portion being not coated with the active material layer (see “… a first current collecting layer 121… first active material layer 122…”, [0048], Fig. 4);

    PNG
    media_image1.png
    477
    436
    media_image1.png
    Greyscale

the active material layer comprising a first portion and a second portion, the first portion being positioned at an end of the active material layer away from the protruding portion, the second portion being positioned at a side of the first portion close to the protruding portion and connected with the first portion (see Fig. 4 below).

    PNG
    media_image2.png
    794
    407
    media_image2.png
    Greyscale

However, Hong does not disclose a thickness of the first portion being less than a thickness of the second portion.
In the same field of endeavor, KR’721 also discloses a secondary battery [0002] having a current collector 112 coated with the electrode active material [0040-0041] similar to that of Hong.  KR’721 also teaches that both ends of the electrode material may be gradually decreased as shown in Figure 2, which can be responsible for reducing in layer separation and cause short circuit in battery [0007].  


    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale

As to Claim 2:
	KR’721 as discussed above further discloses the thickness of the first portion is gradually decreasing along a direction away from the protruding portion (see Fig. 2 above – note that the first or third portion can be opposite of the protruding portion).
As to Claim 3:
	KR’721 further discloses that the ratio of the first portion height to the active material height as shown in Figure 2 can be between in a percentage range that overlaps the claimed range.
	Even though KR’721 does not disclose the same range as the claimed range, KR’721 does disclose an overlapping range.   Since the slope is also dictated by the slurry composition and the rolling 
As to Claim 5:
	KR’721 as discussed a difference between the thickness of the first portion and the thickness of the second portion is dictated by the thickness of the layer which is 12 to 20 micrometer.  
As to Claim 6:
	Hong discloses the active material layer further comprises a third portion, the third portion is positioned at a side of the second portion close to the protruding portion and connected with the second portion (as shown in Figure 4 above).
	However, Hong does not disclose that the thickness of the third portion thickness is less than the second portion or that the thickness of the third portion is gradually decreased along a direction close to the protruding portion.
	As discussed above, KR’721 also teaches that both ends of the electrode material may be gradually decreased as shown in Figure 2, which can be responsible for reducing in layer separation and cause short circuit in battery [0007]. 


    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale

As to Claims 14-15:
	Regarding the limitation “a difference between an extension ratio of the insulating substrate and an extension ratio of the conducting layer”, it is noted that the specification appears to refer to different material with different extension ratio – for example, PET plastic has large extension ratio [0004].  Furthermore, the rolling pressure of the rolling process also affects the extension ratio as well [0043].  However, it is unclear what material and/or pressure would exert a certain extension ratio and the specification does not clearly identify what material and/or rolling pressure would exhibit the difference of extension ratio of 4% (claim 14) or extension ratio of 10% (Claim 15).

As to Claim 16:
	Hong discloses a secondary battery, comprising an electrode assembly, the electrode assembly comprising an electrode member (see “… an electrode assembly… a secondary battery…”, [0030, 0067], Fig. 4);
the electrode member comprising an insulating substrate, a conducting layer and an active material layer (see “... an electric insulation layer 110… a first active material layer 122… a second current collecting layer 141…”, [0042, 0048, 0062], Fig. 1);
the conducting layer being provided on a surface of the insulating substrate, and the conducting layer comprising a main portion and a protruding portion extending from the main portion, the main portion being coated with the active material layer, the protruding portion being not coated with the active material layer (see “… a first current collecting layer 121… first active material layer 122…”, [0048], Fig. 4);

    PNG
    media_image1.png
    477
    436
    media_image1.png
    Greyscale

the active material layer comprising a first portion and a second portion, the first portion being positioned at an end of the active material layer away from the protruding portion, the second portion being positioned at a side of the first portion close to the protruding portion and connected with the first portion (see Fig. 4 below).

    PNG
    media_image2.png
    794
    407
    media_image2.png
    Greyscale

However, Hong does not disclose a thickness of the first portion being less than a thickness of the second portion.
In the same field of endeavor, KR’721 also discloses a secondary battery [0002] having a current collector 112 coated with the electrode active material [0040-0041] similar to that of Hong.  KR’721 also teaches that both ends of the electrode material may be gradually decreased as shown in Figure 2, which can be responsible for reducing in layer separation and cause short circuit in battery [0007].  


    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale

As to Claim 17:
	KR’721 as discussed above further discloses the thickness of the first portion is gradually decreasing along a direction away from the protruding portion (see Fig. 2 above – note that the first or third portion can be opposite of the protruding portion).
As to Claim 18:
	Hong discloses the active material layer further comprises a third portion, the third portion is positioned at a side of the second portion close to the protruding portion and connected with the second portion (as shown in Figure 4 above).

As discussed above, KR’721 also teaches that both ends of the electrode material may be gradually decreased as shown in Figure 2, which can be responsible for reducing in layer separation and cause short circuit in battery [0007].  
Thus, it would have been obvious to a person skilled in the art before the filing date of the instant application to achieve gradually decreasing ends of active material slurry as taught by KR’721 because KR’721 teaches that the sloping of the active material can be responsible for reducing in layer separation and cause short circuit in battery [0007].  

    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of KR’721, as applied to Claim 1, and further in view of Tanaka et al., US 20160294015 (hereinafter, Tanaka).
Hong discloses the second portion and first portion as discussed above.  KR’721 relied above teaches that difference in density of the active material occurs because of rolling and unevenness [0023].  
	However, Hong and KR’721does not disclose that the second portion has greater density than the first portion.
	In the same field of endeavor, Tanaka also discloses a secondary battery that can be wounded [0003, 0004] similar to that of Hong.  Tanaka further discloses slope active material as shown in Figure 2 further having lower density at the outer/first/”S” portion than the central/second/”M” portion as to prevent the occurrence of a short circuit [0036] and/or prevent a decrease in the quality or cycle characteristic of the battery [0038, 0068].
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to has greater density in the central/second/”M” portion than the outer/first/”S” portion of Hong as to prevent the occurrence of a short circuit [0036] and/or prevent a decrease in the quality or cycle characteristic of the battery [0038, 0068] as suggested by Tanaka.  
	Claims 7-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of KR’721, as applied to Claim 1, and further in view of Yanagida et al., US 20070048613 (hereinafter, Yanagida).
As to Claims 7, 12, and 19:
	Hong discloses that the electrode assembly has an electric insulation layer 110 further having an optional anti-leakage unit 114 at an end of the active material layer.   However, Hong does not disclose that the layer is at a side of the protruding portion away from the insulating substrate and connected with the third portion (see Figure 4 above).  
	In the same field of endeavor, Yanagida also discloses a secondary battery having wound electrode assembly (Fig. 11, Abstract) similar to that of Hong.  Yanagida further teaches a protective 
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate a protective layer as taught by Yanagida at a first portion away from the insulating substrate and connected with a third portion of Hong as to prevent abnormal heat generation due to a short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
As to Claim 8:
	Regarding the hardness of the layers, it is noted that hardness is a characteristic of the material made of the layer.  In this case, Yanagida discloses that the protective layer can be made of mostly alumina which has a high hardness due to its structure similarity to diamond which has the highest hardness of all the material.  Furthermore, the conductive layer of Hong is made metal such as aluminum or stainless steel and it is not made of alumina – thus, even though the prior art does not indicate the protecting layer has greater hardness than the conducting layer, it would have been obvious to a person skilled in the art at the time of the invention that a protecting layer containing alumina would have greater hardness than a layer containing aluminum metal as Yanagida teaches that the protective layer can be made of mostly alumina which has a high hardness due to its structure similarity to diamond which has the highest hardness of all the material.
As to Claim 9:
	Hong discloses that the electrode assembly has an electric insulation layer 110 further having an optional anti-leakage unit 114 at an end of the active material layer.   However, Hong does not disclose a protective layer containing binder and aluminum oxide (see Figure 4 above).  

	It would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate a protective layer containing binder and aluminum oxide as taught by Yanagida into the electrode assembly of Hong as to prevent abnormal heat generation due to a short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
As to Claims 10-11, 13, and 20:
	Hong discloses that the electrode assembly has an electric insulation layer 110 further having an optional anti-leakage unit 114 at an end of the active material layer.   However, Hong does not disclose a protective layer arranged as claimed with a gap between the protecting layer and a conductive structure (terminal) (see Figure 4 above).  
	As discussed above Yanagida is relied on to teach a protective layer covering a part of the third portion.  Yanagida further discloses that the collecting tab 21 can be spaced apart from the protective layer 16 as shown in Figure 3 [0070, 0073], which can further aided to prevent short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate a protective layer spaced away from the conductive structure as taught by Yanagida into the electrode assembly of Hong as to prevent short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723